

Exhibit 10.55
NOTICE OF GRANT OF INCENTIVE STOCK OPTION AWARD
INOVIO PHARMACEUTICALS, INC.
2016 OMNIBUS INCENTIVE PLAN
FOR GOOD AND VALUABLE CONSIDERATION, Inovio Pharmaceuticals, Inc. (the
“Company”) hereby grants, pursuant to the provisions of the Company’s 2016
Omnibus Incentive Plan (the “Plan”), to the Participant designated in this
Notice of Grant of Incentive Stock Option Award (the “Notice”) an option to
purchase the number of shares of the common stock of the Company set forth in
the Notice (the “Shares”), subject to certain restrictions as outlined below in
this Notice and the additional provisions set forth in the attached Terms and
Conditions of Stock Option Award (collectively, the “Agreement”).
Optionee:    _______________________
Date of Grant:
Type of Option: Incentive Stock Option
Exercise Price per Share: $ ______, which represents the fair market value on
the date of grant
Expiration Date:
Total Number of
Shares Granted:
Total Exercise Price: $
Vesting Schedule:


      (i)   immediately as to ______ of the Shares subject to the Option, or any
portion thereof, and ending on the Expiration Date;
      (ii)   as to ______ of the Shares subject to the Option, or any portion
thereof, during the period commencing           , and ending on the Expiration
Date;
      (iii) as to ______ of the Shares subject to the Option, or any portion
thereof, during the period commencing           , and ending on the Expiration
Date; and
      (iv) as to _______ of the Shares subject to the Option, or any portion
thereof, during the period commencing          , and ending on the Expiration
Date.
Vesting is accelerated in full upon a Change in Control under Section 2(c) of
the attached Terms and Conditions of Stock Option Award.
After vesting, all or any portion of the Option may be exercised until the
Expiration Date, unless the Option is earlier terminated as provided below under
“Exercise After Termination of Service” or in the Agreement or the Plan.







1
DM3\4519640.2

--------------------------------------------------------------------------------






Exercise After Termination of Employment:
Termination of Employment for any reason: any non-vested portion of the Option
expires immediately;
Termination of Employment due to death or Disability: vested portion of the
Option is exercisable by the Optionee (or, in the event of the Optionee’s death,
the Optionee’s Beneficiary) for one (1) year after the Optionee’s Termination;
Termination of Employment for any reason other than death or Disability: vested
portion of the Option is exercisable for a period of three (3) months following
the Optionee’s Termination.
In no event may this Option be exercised after the Expiration Date as provided
above.



By signing below, the Optionee agrees that this Incentive Stock Option Award is
granted under and governed by the terms and conditions of the Agreement and the
Plan.


Participant                        Inovio Pharmaceuticals, Inc.


___________________________            By: __________________________
Title: CFO
Date: ______________________            Date:


2
DM3\4519640.2

--------------------------------------------------------------------------------




TERMS AND CONDITIONS OF STOCK OPTION AWARD
I.
AGREEMENT

1.    Grant of Option. The Option granted to the Optionee and described in the
Notice of Grant is subject to the terms and conditions of the Plan, which is
incorporated by reference in its entirety into these Terms and Conditions of
Stock Option Award.
The Board of Directors of the Company has authorized and approved the 2016
Omnibus Incentive Plan (the “Plan”), which has been approved by the stockholders
of the Company. The Committee has approved an award to the Optionee of a number
of shares of the Company’s common stock, conditioned upon the Participant’s
acceptance of the provisions set forth in the Notice and these Terms and
Conditions within 60 days after the Notice and these Terms and Conditions are
presented to the Optionee for review. For purposes of the Notice and these Terms
and Conditions, any reference to the Company shall include a reference to any
Subsidiary.
If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option as defined in Section
422 of the Code. Nevertheless, to the extent that the Option fails to meet the
requirements of an ISO under Section 422 of the Code, this Option shall be
treated as a Non-Qualified Stock Option (“NSO”).
The Company intends that this Option not be considered to provide for the
deferral of compensation under Section 409A of the Code and that this Agreement
shall be so administered and construed. Further, the Company may modify the Plan
and this Award to the extent necessary to fulfill this intent.
2.    Exercise of Option.
(a)    Right to Exercise. This Option shall be exercisable, in whole or in part,
during its term in accordance with the Vesting Schedule set out in the Notice of
Grant and with the applicable provisions of the Plan and this Option Agreement.
No Shares shall be issued pursuant to the exercise of an Option unless the
issuance and exercise comply with applicable laws. Assuming such compliance, for
income tax purposes the Shares shall be considered transferred to the Optionee
on the date on which the Option is exercised with respect to such Shares. The
Committee may, in its discretion, (i) accelerate vesting of the Option, or (ii)
extend the applicable exercise period to the extent permitted under Section 6.03
of the Plan.
(b)    Method of Exercise. The Optionee may exercise the Option by delivering an
exercise notice in a form approved by the Company (the “Exercise Notice”) which
shall state the election to exercise the Option, the number of Shares with
respect to which the Option is being exercised, and such other representations
and agreements as may be required by the Company. The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Shares
exercised. This Option shall be deemed to be exercised upon receipt by the
Company of such fully executed Exercise Notice accompanied by the aggregate
Exercise Price.
(c)    Acceleration of Vesting on Change in Control. Subject to the exception
contained in Section 6.05 of the Plan, in the event of a Change in Control, all
Options outstanding on the date of the Change in Control that have not
previously vested or terminated under the terms of this Agreement shall be
immediately and fully vested and exercisable.
3.    Method of Payment. If the Optionee elects to exercise the Option by
submitting an Exercise Notice under Section 2(b) of this Agreement, the
aggregate Exercise Price (as well as any applicable withholding or other taxes)
shall be paid by cash or check; provided, however, that the Committee may
consent, in its discretion, to payment in any of the following forms, or a
combination of them:
(a)    cash or check;


3
DM3\4519640.2

--------------------------------------------------------------------------------




(b)    consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan;
(c)    surrender of other Shares owned by the Optionee which have a Fair Market
Value on the date of surrender equal to the aggregate Exercise Price of the
Exercised Shares and any applicable withholding; or
(d)    any other consideration that the Committee deems appropriate and in
compliance with applicable law.
4.    Restrictions on Exercise. This Option may not be exercised until such time
as the Plan has been approved by the stockholders of the Company, or if the
issuance of the Shares upon exercise or the method of payment of consideration
for those shares would constitute a violation of any applicable law or
regulation.
5.    Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of the Optionee only by the Optionee. The terms
of the Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.
6.    Term of Option. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option Agreement.
7.    Withholding.
(a)    The Committee shall determine the amount of any withholding or other tax
required by law to be withheld or paid by the Company with respect to any income
recognized by the Optionee with respect to the Option Award.
(b)    The Optionee shall be required to meet any applicable tax withholding
obligation in accordance with the provisions of Section 11.05 of the Plan.
(c)    Subject to any rules prescribed by the Committee, the Optionee shall have
the right to elect to meet any withholding requirement (i) by having withheld
from this Award at the appropriate time that number of whole shares of common
stock whose fair market value is equal to the amount of any taxes required to be
withheld with respect to such Award, (ii) by direct payment to the Company in
cash of the amount of any taxes required to be withheld with respect to such
Award or (iii) by a combination of shares and cash.
8.    Defined Terms. Capitalized terms used but not defined in the Notice and
these Terms and Conditions shall have the meanings set forth in the Plan, unless
such term is defined in the Optionee’s Employment Agreement. Any terms used in
the Notice and these Terms and Conditions, but defined in the Optionee’s
Employment Agreement are incorporated herein by reference and shall be effective
for purposes of the Notice and these Terms and Conditions without regard to the
continued effectiveness of the Employment Agreement.
9.    Nonassignability. The Award may not be sold, assigned, transferred (other
than by will or the laws of descent and distribution, or to an inter vivos trust
with respect to which the Optionee is treated as the owner under Sections 671
through 677 of the Code), pledged, hypothecated, or otherwise encumbered or
disposed of until the restrictions on such Shares, as set forth in the Notice
and Agreement, have lapsed or been removed.
10    Optionee Representations. The Optionee hereby represents to the Company
that the Optionee has read and fully understands the provisions of the Notice,
these Terms and Conditions and the Plan and the Optionee’s decision to
participate in the Plan is completely voluntary. Further, the Optionee
acknowledges that the Optionee is relying solely on his or her own advisors with
respect to the tax consequences of this stock option award.


4
DM3\4519640.2

--------------------------------------------------------------------------------




11.    Regulatory Limitations on Exercises. Notwithstanding the other provisions
of this Option Agreement, no option exercise or issuance of shares of Common
Stock pursuant to this Option Agreement shall be effective if (i) the shares
reserved under the Plan are not subject to an effective registration statement
at the time of such exercise or issuance, or otherwise eligible for an exemption
from registration, or (ii) the Company determines in good faith that such
exercise or issuance would violate any applicable securities or other law or
regulation.
12.    Miscellaneous.
(a)    Notices. All notices, requests, deliveries, payments, demands and other
communications which are required or permitted to be given under these Terms and
Conditions shall be in writing and shall be either delivered personally or sent
by registered or certified mail, or by private courier, return receipt
requested, postage prepaid to the parties at their respective addresses set
forth herein, or to such other address as either shall have specified by notice
in writing to the other. Notice shall be deemed duly given hereunder when
delivered or mailed as provided herein.
(b)    Waiver. The waiver by any party hereto of a breach of any provision of
the Notice or these Terms and Conditions shall not operate or be construed as a
waiver of any other or subsequent breach.
(c)    Entire Agreement. These Terms and Conditions, the Notice and the Plan
constitute the entire agreement between the parties with respect to the subject
matter hereof.
(d)    Binding Effect; Successors. These Terms and Conditions shall inure to the
benefit of and be binding upon the parties hereto and to the extent not
prohibited herein, their respective heirs, successors, assigns and
representatives. Nothing in these Terms and Conditions, express or implied, is
intended to confer on any person other than the parties hereto and as provided
above, their respective heirs, successors, assigns and representatives any
rights, remedies, obligations or liabilities.
(e)    Governing Law. The Notice and these Terms and Conditions shall be
governed by and construed in accordance with the laws of the State of
California. If any one or more provisions of this Agreement shall be found to be
illegal or unenforceable in any respect, the validity and enforceability of the
remaining provisions hereof shall not in any way be affected or impaired
thereby.
(f)    Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of these Terms and
Conditions.
(g)    Conflicts; Amendment. The provisions of the Plan are incorporated in
these Terms and Conditions in their entirety. In the event of any conflict
between the provisions of these Terms and Conditions and the Plan, the
provisions of the Plan shall control. The Agreement may be amended at any time
by written agreement of the parties hereto.
(h)    No Right to Continued Employment. Nothing in the Notice or these Terms
and Conditions shall confer upon the Optionee any right to continue in the
employ or service of the Company or affect the right of the Company to terminate
the Optionee’s employment or service at any time.
(i)    Further Assurances. The Optionee agrees, upon demand of the Company or
the Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of the Notice and these Terms and Conditions and the Plan.




5
DM3\4519640.2